     Case 2:17-cv-02114-MCE-JDP Document 68 Filed 12/22/20 Page 1 of 2
 1   ANN EMANUELS (SBN 134066)
     LEVANGIE LAW GROUP
 2   2021 N Street
     Sacramento, CA 95811
 3   Tel: (916) 443-4849
     Fax: (916) 443-4855
 4
     Attorneys for Plaintiffs
 5   ROBIN L. DOBBEL and JONATHAN K. DOBBEL
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ROBIN L. DOBBEL and JONATHAN K.                      CASE NO. 2:17-CV-02114-MCE-JDP
     DOBBEL,
12                                                        STIPULATION FOR DISMISSAL AND
                            Plaintiffs,                   ORDER OF DISMISSAL
13
     v.                                                   [Fed. R. Civ. Pro. Rule 41(a)(1)(ii)]
14
     LIBERTY INSURANCE CORPORATION;
15   LIBERTY MUTUAL HOLDING COMPANY
     INC.; LIBERTY MUTUAL INSURANCE
16   COMPANY; ANDI SHAFFER; and DOES 1
     through 50, inclusive.
17
                            Defendants.
18

19
20          Plaintiffs ROBIN L. DOBBEL and JONATHON K. DOBBEL and Defendants
21   LIBERTY INSURANCE CORPORTATION hereby stipulate pursuant to Federal Rule of Civil
22   Procedure Rule 41(a)(1)(ii) that this action be dismissed with prejudice as to all claims, causes of
23   action, and parties, with each party bearing that party’s own attorney’s fees and costs.
24   DATED: October 12, 2020                      LEVANGIE LAW GROUP
25

26
                                                  By: Ann Emanuels
27                                                    ANN EMANUELS
                                                      Attorneys for Plaintiffs
28                                                    ROBIN L. DOBBEL and
                                                      JONATHAN K. DOBBEL
                                                      1
                                STIPLUATION AND ORDER FOR DISMISSAL
     Case 2:17-cv-02114-MCE-JDP Document 68 Filed 12/22/20 Page 2 of 2
 1
     DATED: October 12, 2020                    ROPERS MAJESKI PC
 2

 3
                                                By: Blake J. Russum
 4                                                  BLAKE J. RUSSUM
                                                    Attorney for all Defendant
 5                                                  LIBERTY INSURANCE CORPORATION
 6

 7                                     ORDER OF DISMISSAL

 8         Pursuant to the Stipulation of the parties for Voluntary Dismissal, the Court having

 9   reviewed the Stipulation, IT IS HEREBY ORDERED THAT:

10      1. The above-captioned matter is DISMISSED with prejudice;

11      2. Each party shall bear its own costs and attorney’s fees in connection with this action; and

12      3. The Clerk of the Court is directed to close the case.

13      IT IS SO ORDERED.

14   Dated: December 21, 2020

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     2
                               STIPLUATION AND ORDER FOR DISMISSAL
